Citation Nr: 0719811	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-09 985	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
osteoarthritis, currently evaluated as 40% disabling.

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1988 to March 1994.

This appeal to the Board of Veterans Appeals arises from a 
December 2004 rating action that denied ratings in excess of 
40% and 30% for right knee osteoarthritis and instability, 
respectively.

In January 2007, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.

In April 2007, the veteran claimed service connection for 
right and left hip, left knee, and right ankle disabilities.  
These claims have not been adjudicated by the RO and are not 
properly before the Board for appellate consideration at this 
time, and are thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.   

2.  The veteran's right knee osteoarthritis is manifested by 
subjective symptoms of pain, weakness, stiffness, swelling, 
heat, and lack of endurance, with objective findings showing 
edema, effusion, tenderness, and slightly decreased range of 
motion, but no weakness, abnormal movement, or functional 
limitations on standing and walking on recent examinations.  

3.  The veteran's right knee instability is manifested by 
objective findings showing some instability and slight laxity 
of the lateral and medial collateral ligaments, with normal 
anterior and posterior cruciate ligaments and no episodes of 
dislocation or recurrent subluxation or functional 
limitations on standing and walking on recent examinations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40% for right knee 
osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).

2.  The criteria for a rating in excess of 30% for right knee 
instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

A pre-rating September 2004 RO letter informed the veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claims, and to advise the RO as to 
whether there was medical evidence showing treatment for his 
service-connected disabilities, and also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened).  
Thereafter, they were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The September 2004 RO letter also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them, 
and further specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get.  
That 2004 letter and a January 2007 RO letter requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claims.  The Board finds that these 
letters satisfy the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,   16 Vet. App. 183, 187 
(2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to this claim.  As 
indicated above, all           4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, a 
document fully meeting the VCAA's notice requirements was 
furnished to the veteran in September 2004, which is prior to 
the December 2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the appellant was notified of the pertinent 
rating formula in the March 2005 Statement of the Case, and 
of the degree of disability and effective date information in 
January and February 2007 RO letters.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA and private medical 
records through 2006.  In December 2004, the veteran was 
afforded a comprehensive VA orthopedic examination in 
connection with his claims, a report of which is of record 
and has been considered in adjudicating these claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters on 
appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Under DC 5257, pursuant to which "other" impairment of 
either knee, to include recurrent subluxation or lateral 
instability, is evaluated, severe impairment warrants a 30% 
rating.  30% is the maximum rating available under DC 5257.

Under DC 5260, limitation of flexion of either leg to 15 
degrees warrants a         30% rating.  30% is the maximum 
rating available under DC 5260.  

Under DC 5261, limitation of extension of either leg to 30 
degrees warrants a    40% rating.  A 50% rating requires 
limitation of extension to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

The combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68 (2006).  

Under DC 5164, amputation of a leg warrants a 60% rating when 
the nature of the amputation is such that the disability is 
not improvable by a prosthesis controlled by natural knee 
action.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the pertinent 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that ratings in excess of 40% for 
right knee osteoarthritis and 30% for right knee instability 
are not warranted under any applicable rating criteria.  

In arriving at this determination, the Board first notes that 
a temporary total rating (T/TR) of 100% was assigned for 
status postoperative right knee arthroscopy with lateral 
release and chondroplasty under the provisions of 38 C.F.R. § 
4.30 for post-surgical convalescence from November through 
December 2005, until a schedular 40% rating was restored from 
January 2006.  Thus, the period that the T/TR was in effect 
has been excluded from consideration for increase for right 
knee osteoarthritis under the schedular rating criteria.  
Second, the Board notes that the current 40% and 30% ratings 
for the veteran's right knee osteoarthritis and instability, 
respectively, together form a combined rating of 60% for 
disability of the right lower extremity, and that the 
provisions of 38 C.F.R. § 4.68, considered with DC 5164 for 
leg amputation at the knee level, prohibit a combined rating 
in excess of 60% for such right leg disabilities at the knee 
level.

On April 2003 VA outpatient evaluation, the veteran 
complained of right knee pain. Examination showed joint line 
tenderness and patellofemoral crepitus but no effusion or 
ligamentous laxity.

June 2004 examination by H. W., M.D., showed moderate right 
knee effusion, and full extension with pain and crepitus.  
Flexion was to approximately 100 degrees.  There was a little 
bit of medial pseudolaxity.  The assessment was 
osteoarthritic knee disease.  In August, prescribed anti-
inflammatory medication was noted to be helping the veteran 
pretty well.

On December 2004 VA orthopedic examination, the veteran 
complained of right knee pain, weakness, stiffness, swelling, 
heat, instability, and lack of endurance, but no redness, 
locking, flare-ups, or episodes of dislocation or recurrent 
subluxation.  The examiner noted that he received good relief 
with medication.  On examination, the right knee was painful 
throughout range of motion, and the veteran was noted to be 
additionally limited by pain, fatigue, weakness, and lack of 
endurance following repetitive movement of the knee.  There 
was right knee edema, effusion, tenderness, and some 
instability and slight laxity of the lateral and medial 
collateral ligaments, but not of the anterior or posterior 
cruciate ligaments.  There was no knee weakness, redness, 
ankylosis, abnormal movement, or guarding of movement.  The 
veteran walked with a right-sided limp.  There were no 
functional limitations on standing and walking, and no 
indications of abnormal weight-bearing.  Right knee range of 
motion was from 0 to 100 degrees.  The medial and lateral 
meniscus tests were negative.  Right knee X-rays revealed 
moderately advanced 3-compartment degenerative changes, joint 
effusion, and possible intra-articular loose bodies.  The 
diagnoses were status post right knee arthroscopy with 
meniscal debridement, degenerative joint disease (DJD), 
lateral and medial collateral ligamentous laxity, and normal 
anterior and posterior cruciate ligaments.

On August 2005 VA outpatient examination, the veteran 
complained of right knee pain, swelling, locking, and giving-
way, and difficulty going up stairs.  Current examination 
showed medial and lateral joint line tenderness, small 
effusion, diffuse crepitus, and an antalgic gait, but the 
right knee was stable on ligament examination.  The diagnoses 
were right knee medial/lateral meniscus tears and DJD.  When 
seen again in October, there was right knee effusion, 
tenderness, crepitus, but no instability, and range of motion 
was from 0 to 120 degrees.  

In early November 2005, the veteran underwent right knee 
arthroscopy with lateral release and chondroplasty at a VA 
medical facility; he tolerated the procedure well, and there 
were no complications.  On post-surgical evaluation in late 
November, the veteran was assessed to be doing very well, 
with improved symptoms, and the knee had not given out on him 
since surgery.  Current examination showed right knee range 
of motion from 5 to 110 degrees, with the incisions healing 
well and excellent patellar tracking.  On August 2006 
evaluation, the veteran complained of right knee pain and 
swelling at times.  Current examination showed no focal 
deficits, and there were no signs of inflammation or edema 
over the right knee joint.  The assessment was post-traumatic 
arthritis.    
                
As documented above, the medical evidence does not indicate 
at least the level of right knee impairment that would 
warrant a 50% rating for osteoarthritis under    DC 5261.  
With respect to limitation of motion, the Board points out 
that no examination has shown the level of right knee 
impairment that would warrant at least the next higher, 50% 
rating under the applicable limitation of motion rating 
criteria-that is, limitation of leg extension to 45 degrees 
under DC 5261.  In this regard, the Board notes that the 
veteran demonstrated full right knee extension on VA 
evaluations of June and December 2004 and October 2005, and 
extension was limited to only 5 degrees postoperatively in 
late November 2005.  

There is no basis for further consideration of the criteria 
for rating the veteran's right knee osteoarthritis under DC 
5260, inasmuch as 30% is the maximum rating available 
thereunder.  Further, the Board finds that, in view of the 
clinical findings showing measurable range of motion of the 
veteran's right knee during the entire rating period under 
consideration, a rating under DC 5256 for knee ankylosis is 
not appropriate.

The Board also finds that there is no basis for further 
consideration of the criteria for rating the veteran's right 
knee instability under DC 5257, inasmuch as he currently 
receives the maximum, 30% rating available for severe knee 
impairment under that DC.  The medical evidence does not 
establish any other findings associated with the instability 
to warrant evaluation under any other provision of the rating 
schedule.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
right knee disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that no higher evaluation is assignable for 
right knee osteoarthritis in this case.  Although the 
December 2004 VA examination showed objective evidence of 
painful right knee motion, and the veteran was additionally 
limited by pain, fatigue, weakness, and lack of endurance 
following repetitive movement of the knee, there is no basis 
for the Board to assign a higher rating based on such 
findings, inasmuch as the provisions of 38 C.F.R. § 4.68, 
considered with DC 5164 for leg amputation at the knee level, 
prohibit a combined rating in excess of 60% for such right 
leg disabilities at the knee level.   

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 40% for right knee 
osteoarthritis and 30% for right knee instability must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claims, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).


ORDER

A rating in excess of 40% for right knee osteoarthritis is 
denied.

A rating in excess of 30% for right knee instability is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


